DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 9/15/2022 has been entered. The following has occurred: Claims 1, 5, and 6 have been amended; Claims 2-4 and 7-9 have been canceled. 
Claims 1, 5, and 6 are pending. 
Effective Filling Date: 4/23/2019. 
The Information Disclosure Statement filed 6/27/2022 has been considered. Initialed copies of the Form 1449 are enclosed herewith.
Response to Amendment
35 U.S.C. 112(d) rejection is withdrawn in light of amended claim limitations. 
35 U.S.C. 112(a) rejection is added in light of amended claim limitations. 
35 U.S.C. 101 rejection is maintained in light of amended claim limitations. 
35 U.S.C. 103 rejection is modified in light of amended claim limitations. 
Priority
The present application claims priority to National Stage PCT/JP2019/017274, filed on 4/23/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1, 5, and 6 recite “the position of the target component in the production facility is different than a position of the sensor in the production facility” which the specification does not provide sufficient support. That is, in paragraphs [0030], [0042], and [0043] of the original filed specification described the location of problem-causing factor to where a component is installed is displayed. However, the Specification does not have support for the displaying of the position of the target component in the production facility to be different than a position of the sensor in the production facility.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1 is directed to a device (i.e. a machine), claim 5 is directed to a method (i.e. a process), and claim 6 is directed to a computer product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1.
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 5 and 6, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A maintenance assistance device comprising: 
a database in which maintenance assistance data is entered, the maintenance assistance data including installation position information indicating a position of each of components in a production facility, the components forming the production facility, measure-taking method information indicating a measure-taking method for a predicted problem in the production facility, problem identification information indicating a predicted problem in the production facility, and problem-causing factor information indicating a factor that causes occurrence of a predicted problem in the production facility; 
information obtaining circuitry to obtain, from the production facility, problem identification information indicating a problem having occurred in the production facility, an occurrence of the problem having been indicated by data from a sensor in the production facility; 
information retrieval circuitry to retrieve, from a plurality of pieces of maintenance assistance data entered in the database, maintenance assistance data corresponding to problem identification information obtained by the information obtaining circuitry; and 
display control circuitry to display, on a display, a measure-taking method for the problem indicated by problem identification information obtained by the information obtaining circuitry, a location of problem-causing factor, the location being a position of a target component on which the measure-taking method is implemented in the production facility, and a factor that causes occurrence of a problem, on a basis of maintenance assistance data retrieved by the information retrieval circuitry, wherein 
in the maintenance assistance data, a component ID is associated with the problem identification information, and 
on a basis of the problem identification information obtained by the information obtaining circuitry, the information retrieval circuitry identifies a component assigned a component ID associated with the problem identification information, and identifies the measure-taking method for a problem related to an identified component, the factor that causes occurrence of a problem, and the production facility,
the maintenance assistance device further comprising: data obtaining circuitry to receive input of data indicating details of work having been performed to eliminate a problem having occurred in the production facility; and 
a problem-handling result database in which data obtained by the data obtaining circuitry and problem identification information are entered while being associated with each other, the problem identification information indicating a problem having been eliminated by performing the work, wherein when there is no maintenance assistance data corresponding to problem identification information obtained by the information obtaining circuitry among pieces of maintenance assistance data entered in the database, the information retrieval circuitry retrieves data corresponding to problem identification information obtained by the information obtaining circuitry from data entered in the problem-handling result database, and 
the display control circuitry displays, on the display, details of work indicated by data found in the problem-handling result database by the information retrieval circuitry, wherein the display control circuitry displays a position of a target component on which the measure-taking method is implemented in the production facility on the display in such a form as to display the position on a 3D-model of the production facility, and the position of the target component in the production facility is different than a position of the sensor in the production facility.
The highlighted portions of limitations [B]-[J] above recite information management for maintenance assistance, which is a concept performable in the human mind such as observation, evaluation, judgement, and opinion, that falls under “Mental Processes” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the computing device (i.e. maintenance assistance device) including database, information obtaining circuitry, sensor, information retrieval circuitry, and display control circuitry, the claims recite steps of storing maintenance assistance data, obtaining problem identification information, retrieving maintenance assistance data from storage, displaying a measure-taking method for a problem identified, and identifying a component assigned a component ID associated with the problem identification information, identifies the measure-taking method for a problem related to an identified component, the factor that causes occurrence of a problem, and the production facility, receive input of data indicating details of work having been performed to eliminate a problem having occurred in the production facility; associating information that are obtained with the database, and display a position of a target component on which the measure-taking method is implemented in the production facility on the display in such a form as to display the position on a 3D-model of the production facility, and the position of the target component in the production facility is different than a position of the sensor in the production facility which in sum is a process for managing information in assisting maintenance in a production facility, which have been steps performed by maintenance staff (human) before the invention and the usage of computer systems, as described in the application specification, para. [0003], “a maintenance staff is present at the production site, and when a problem is detected in the production facility, the maintenance staff checks the location where the problem has occurred and takes necessary measures based on the staff's knowledge, experience, and the like to resume a normal operation of the production facility.” Therefore, these steps are an abstract idea that are mental process. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of computing device including database, information obtaining circuitry, information retrieval circuitry, and display control circuitry to store, obtain, retrieve, identify, and display information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0021]-[0026] and Fig. 1) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
The function of limitations [B]-[J] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claims are directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for managing information in assisting maintenance in production facility. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the "receiving" and "updating" limitations) as WURC (see 2106.05(d), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claims and thus it is ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 20180173214 A1), hereinafter “Higgins,” in view of Oostendorp et al. (US20170160733A1), hereinafter “Oostendorp,” and further in view of Read (US 20060155402 A1).
Claims 1, 5, and 6, Higgins discloses a maintenance assistance device, a maintenance assistance method, and a non-transitory storage medium storing a maintenance assistance program that causes a computer to execute processing, comprising (para. [0006] and [0013] systems, methods, and non-transitory machine readable medium for generating maintenance packages of maintenance operations to be conducted on a power plant system and/or components of the power plant system): 
a database in which maintenance assistance data is entered (Para. [0021] and [0033] disclosing the data constraint may be stored in the memory 56, which is representation of a database in memory storage (illustrated in Fig. 2)), the maintenance assistance data including installation position information indicating a position of each of components in a production facility, the components forming the production facility (Para. [0021], “the memory 56 may include stored data regarding the configuration of the CCPP 10 and its components. In other words, the data on the memory 56 may include the layout of the CCPP 10 and its components as well as the arrangement of the components within the CCPP 10.”  and Para. [0033] disclosing the data constraints include information about the configuration of the industrial asset, which the component of the CCPP 10 and the location of the components within the CCPP 10, are representation of the position of each of components in a production facility, the components forming the production facility), 
measure-taking method information indicating a measure-taking method for a predicted problem in the production facility (In para. [0026] discloses a maintenance package, which is representation of a measure-taking method for a predicted problem in the production facility. Example is provided in para. [0029], “the processor 58 may receive data from the sensor 60 indicating that the exhaust gas exiting the turbine 26 is undesirable (e.g., above a temperature threshold). As described below, based on the detected notification, the processor 58 may generate a maintenance package for adjusting the operation of the CCPP 10 to reduce the temperature of the exhaust gas.” The maintenance package to resolve the predicted problem of above temperature threshold of exhaust gas is the representation of measure-taking method for the predicted problem of undesirable condition of exhaust gas in the production facility), 
problem identification information indicating a predicted problem in the production facility, and problem-causing factor information indicating a factor that causes occurrence of a predicted problem in the production facility (Para. [0027]-[0028], [0033], and [0035]-[0036], disclosing components function properly within a certain range of condition,  the sensor detects the estimated condition of the components (e.g., combustor, turbine, exhaust gas, rotor disk) that is outside of the condition (e.g., excessive temperature and time), which identifies an anomaly which is representation of the problem identification information indicating the predicted problem of the production facility and the excessive temperature condition or time is the problem-causing factor information indicating the factor that causes the predicted problem), 
information obtaining circuitry to obtain, from the production facility, problem identification information indicating a problem having occurred in the production facility, an occurrence of the problem having been indicated by data from a sensor in the production facility (Para. [0029]: “The processor 58 may determine the status of the CCPP 10 and its components based on data from the memory and/or data received from the sensors 60, 62, and 64. The processor 58 may then determine whether a notification is present. For example, the processor 58 may receive data from the sensor 60 indicating that the exhaust gas exiting the turbine 26 is undesirable (e.g., above a temperature threshold). As described below, based on the detected notification, the processor 58 may generate a maintenance package for adjusting the operation of the CCPP 10 to reduce the temperature of the exhaust gas.” Para. [0030]: “the controller 12, via the memory 56, may include a maintenance routine system 78, the maintenance routine system 78 may include n notification condition analyzer 80, and user input 72, sensor data 74, and data constraints 76 may be received by the maintenance routine system 78 via the notification condition analyzer 80. It should be noted that the maintenance routine system 78 may not be stored on the memory 56 in other embodiments. Instead, the maintenance routine system 78 may be stored elsewhere (e.g., a cloud and/or other memory) and used by the controller 12. As described below the maintenance routine system 78 may, among other things, generate maintenance packages, simulate scenario models of the generated maintenance packages, and compare the scenario models to known or previously utilized maintenance packages.” Para. [0031]: “the notification condition analyzer 80 may receive the user input 72 regarding operating constraints of an industrial asset (e.g., the CCPP 10) and/or its components. The operating constraints may include ranges of values (e.g., temperature, voltage, current, flow, pressure, cost) that correspond to expected operating conditions of various components of the CCPP 10 (e.g., a forecasted mission of the CCPP 10). As discussed above, these constraints may presently exist or may be potentially implemented at a future time.” Para. [0032], “The notification condition analyzer 80 may also receive the sensor data 74. The sensor data may include various information regarding the industrial asset of which the sensors are disposed or associated with. Continuing with the example of the CCPP 10, the sensor data 74 may include temperature data from the sensors 60, 62, and 64. It should be noted, however, that the sensor data 74 may include other types of data. For instance, the CCPP 10 may include other sensors (e.g., pressure sensors), and the other sensors may provide the sensor data 74 to the controller 12.” Para. [0033]: “the notification condition analyzer 80 may receive the data constraints 76 of the industrial asset. The data constraints 76 may be stored on the memory 56. The data constraints 76 may include the history of the industrial asset (e.g., operations performed by the industrial asset and maintenance operations performed on the industrial asset), the configuration of the industrial asset, and alerts and/or anomalies. In the example of the CCPP 10, the history of the CCPP 10 may include the operational history of the CCPP 10 since maintenance was last performed on the CCPP 10. For instance, the operational history could include power output, prior sensor data, and when the last maintenance operation was performed.”); 
information retrieval circuitry to retrieve, from a plurality of pieces of maintenance assistance data entered in the database, maintenance assistance data corresponding to problem identification information obtained by the information obtaining circuitry (Para. [0033], “the operational history could include power output, prior sensor data, and when the last maintenance operation was performed. The configuration may include the hardware and software of the CCPP 10. In other words, the configuration may reflect the components of the CCPP 10 and the location of the components within the CCPP 10. The configuration may also reflect the software that is installed on or utilized by the CCPP 10 and the components of the CCPP 10. Furthermore, the alerts and anomalies may be predefined and/or include conditions that may be met in order for a notification to be issued. For example, the memory 56 may contain a set of conditions related to the turbine 26, such as a range of temperatures sensed by the sensor 60. If a temperature is not within the range, then an anomaly may be present. Moreover, the memory 56 may contain instructions to issue an alert when an anomaly in the temperature sensed by the sensor 60 is detected.” Which disclosing the predefining of the anomaly condition which is transmitted and retrieved by the system for analysis and generating maintenance package, see para. [0038] and [0041]); and 
display control circuitry to display, on a display, a measure-taking method for a problem indicated by the problem identification information obtained by the information obtaining circuitry, a location of problem-causing factor, the location being a position of a target component on which the measure-taking method is implemented in the production facility, and a factor that causes occurrence of a problem, on a basis of maintenance assistance data retrieved by the information retrieval circuitry (Para. [0013]: “during operation of the power plant system, a notification (e.g., an alarm) related to a status of the power plant system and its components may be present. Upon detecting the notification, a computing system may generate a maintenance package to address an issue associated with the notification. For instance, if the notification is related to an operation of a turbine of the power plant system, a maintenance package to remedy an undesirable characteristic of the turbine may be generated and presented to a user via a display. The maintenance package may include, among other things, schedules for performing corrective and preventative maintenance, specific maintenance activities (e.g., replace a specific component of the power plant system), and recommendations for how to improve a configuration of the power plant system in order to reduce the likelihood of performing maintenance activities at a future time. Additional details with regard to generating maintenance packages will now be discussed with reference to FIGS. 1-3.” Further details of displaying information to the user via graphical user interface are provided in para. [0050]-[0052]), wherein 
in the maintenance assistance data, a component is associated with the problem identification information (in para. [0029], the system determines the status of the CCPP and its components based on the data from the memory and received from the sensor, based on the detected notification, the processor 58 may generate a maintenance package for adjusting the operation of the CCPP 10), and 
on a basis of the problem identification information obtained by the information obtaining circuitry, and identifies the measure-taking method for a problem related to an identified component, the factor that causes occurrence of a problem, and the production facility (Para. [0027]: “data stored on the memory 56 may also include values or ranges of values of typical or expected characteristics of the CCPP 10 based on the operating conditions of the CCPP 10. For example, the memory could include data regarding expected power outputs, pressure of the oxidant in the compressor 22, temperatures inside the combustor 24, temperatures of the turbine 26 and many other characteristics of the components of the CCPP 10 based on the energy being generated by the load 42. The processor 58 may determine whether a current value for a given characteristic is acceptable in comparison to the expected value or range of values, and thereby recognize whether any anomalies exist. Furthermore, the detected alerts and anomalies may be stored on the memory 56. That is, the data of the memory 56 may include the history of the alerts and anomalies associated with the CCPP 10.” Para. [0028]: “the data stored on the memory 56 may also include notifications, which may correspond to various ways by which the CCPP 10 may cease to operate properly. In other words, the notifications may correspond to certain undesirable conditions of the CCPP 10 and/or its components. For example, one notification may correspond to overheating in or of the turbine 26. Additionally, the notifications may correspond or relate to the alerts and/or anomalies described above. For example, it could be the case that an alert was previously issued regarding rubbing of one of the rotor disks 38 against the turbine 26 and that at the present time, the CCPP 10 is no longer operating properly. In the instant case, there could be a notification that indicates that the improper operation of the CCPP 10 is due to rubbing of the rotor disk 38. In other words, the notifications may correspond to specific undesirable characteristics or conditions of components of the CCPP 10. Moreover, a notification may correspond to a single sensor reading that is outside of a suitable range of sensor readings, may be triggered by anomalous behavior (i.e. behavior corresponding to an anomaly) or a combination thereof.” Which disclosing the on a basis of the problem identification information obtained by the information obtaining circuitry, and identifies the measure-taking method for a problem related to an identified component, the factor that causes occurrence of a problem, and the production facility. Further in para. [0029], the system determines the status of the CCPP and its components based on the data from the memory and received from the sensor, based on the detected notification, the processor 58 may generate a maintenance package for adjusting the operation of the CCPP 10). 
the maintenance assistance device further comprising: data obtaining circuitry to receive input of data indicating details of work having been performed to eliminate a problem having occurred in the production facility (Para. [0025]: “processor 58 may receive input from a user regarding operating constraints of the CCPP 10 and/or its components at a present or future time. For example, the operating constraints could include a forecasted mission of the CCPP 10 and/or operating conditions such as power output, fuel consumption, and exhaust airflow. The operating constraints may also include economic considerations, such as the budgets for conducting preventative and corrective maintenance as well as potential lost revenue due to loss of power generation.” Para. [0030]: “the controller 12, via the memory 56, may include a maintenance routine system 78, the maintenance routine system 78 may include n notification condition analyzer 80, and user input 72, sensor data 74, and data constraints 76 may be received by the maintenance routine system 78 via the notification condition analyzer 80. It should be noted that the maintenance routine system 78 may not be stored on the memory 56 in other embodiments. Instead, the maintenance routine system 78 may be stored elsewhere (e.g., a cloud and/or other memory) and used by the controller 12. As described below the maintenance routine system 78 may, among other things, generate maintenance packages, simulate scenario models of the generated maintenance packages, and compare the scenario models to known or previously utilized maintenance packages.” Para. [0031]: “the notification condition analyzer 80 may receive the user input 72 regarding operating constraints of an industrial asset (e.g., the CCPP 10) and/or its components. The operating constraints may include ranges of values (e.g., temperature, voltage, current, flow, pressure, cost) that correspond to expected operating conditions of various components of the CCPP 10 (e.g., a forecasted mission of the CCPP 10). As discussed above, these constraints may presently exist or may be potentially implemented at a future time. Moreover, the constraints may be based on many factors such as, but not limited to, power output of the CCPP 10 and/or economic considerations (e.g., budgets for preventative and corrective maintenance). For example, the user input 72 may include forecasted operations of the industrial asset, expected penalties associated with when the industrial asset is not operating, and budgets for performing maintenance on the industrial asset. In the example of the CCPP 10, the forecasted operations may include, but are not limited to, power output, the amount of time the CCPP 10 will be generating power, and efficiency. The penalties associated with when the CCPP 10 is not operating could include a decrease in potential income and the amount of time that the CCPP 10 is not operating. As discussed above, the budgets for performing maintenance may include budgets for preventative and corrective maintenance.” Which disclosing the user input operating constraints (which under BRI is details of work performed) to eliminate the problem have occurred); and 
a problem-handling result database in which data obtained by the data obtaining circuitry and problem identification information are entered while being associated with each other, the problem identification information indicating a problem having been eliminated by performing the work (Para. [0069]: “Based on the generated initial maintenance package, the data from the memory 56, and the user input, at block 116, the controller 12 may generate a scenario model of the initial maintenance package. More specifically, the scenario model of the initial maintenance package may be used to determine or evaluate a potential result of performing the initial maintenance package and/or other related information. For example, the initial maintenance package could recommend a certain course of action, and the scenario model of the initial maintenance package may simulate what effect performing the initial maintenance package would have on the CCPP 10 and its components. More specifically, the memory 56 may contain stored data representative of the CCPP 10, such as a virtual model of the CCPP 10. When n notification is determined, the notification may be incorporated into the virtual model of the CCPP 10. Furthermore, the generated initial maintenance package may be simulated in the virtual model of the CCPP 10. Thus, the scenario model of the initial maintenance package may include an expected outcome of performing the initial maintenance package. In other words, by implementing the initial maintenance package on the virtual model of the CCPP 10, the controller 12, via the processor 58, may generate a scenario model that reflects the expected effect the initial maintenance package will have on the CCPP 10 and its components. For example, the scenario model could be used to determine whether the initial maintenance package will likely or actually remedy an issue associated with the CCPP 10 or its components, and the scenario model may also reflect the expected changes to characteristics or qualities of the CCPP 10 (e.g., efficiency, power output, etc.). Furthermore, the scenario model of the initial maintenance package may also simulate other factors related to the CCPP 10. For example, the initial scenario model may be used to model the approximate cost to perform the maintenance package.” Disclosing the maintenance package performed have remedy or reflect the expected changes of the CCPP which is representative of problem having been eliminated by performing the work), 
wherein when there is no maintenance assistance data corresponding to problem identification information obtained by the information obtaining circuitry among pieces of maintenance assistance data entered in the database, the information retrieval circuitry retrieves data corresponding to problem identification information obtained by the information obtaining circuitry from data entered in the problem-handling result database (para. [0054] disclosing updating maintenance package in the memory when a notification is not present (i.e. no maintenance assistance data corresponding to problem identification information) the maintenance learning system 86 may send a command to the maintenance package generator 82 to generate an initial maintenance package. Such a process, or any process described above in relation to the maintenance routine system 78, may be carried out until a new or modified updated maintenance package 88 is generated), and 
the display control circuitry displays, on the display, details of work indicated by data found in the problem-handling result database by the information retrieval circuitry (para. [0013], [0081], and [0098]-[0100] disclosing the display of data retrieved),
wherein the display control circuitry displays a position of a target component on which the measure-taking method is implemented in the production facility on the display (Para. [0013]: “during operation of the power plant system, a notification (e.g., an alarm) related to a status of the power plant system and its components may be present. Upon detecting the notification, a computing system may generate a maintenance package to address an issue associated with the notification. For instance, if the notification is related to an operation of a turbine of the power plant system, a maintenance package to remedy an undesirable characteristic of the turbine may be generated and presented to a user via a display. The maintenance package may include, among other things, schedules for performing corrective and preventative maintenance, specific maintenance activities (e.g., replace a specific component of the power plant system), and recommendations for how to improve a configuration of the power plant system in order to reduce the likelihood of performing maintenance activities at a future time. Additional details with regard to generating maintenance packages will now be discussed with reference to FIGS. 1-3.” Further details of displaying information to the user via graphical user interface are provided in para. [0050]-[0052]. Further in para. [0033], “the configuration may reflect the components of the CCPP 10 and the location of the components within the CCPP 10. [] Furthermore, the alerts and anomalies may be predefined and/or include conditions that may be met in order for a notification to be issued.” Which discloses the notification display includes the location of the components that needs work for maintenance), and 
the position of the target component in the production facility is different than a position of the sensor in the production facility (See Fig. 1 and Para. [0074], “while the various operations described at each of the steps (blocks 102-118) may reference specific components or parts of the CCPP 10 based on a determined notification, the operations may be done on any component of the CCPP 10. For example, in the event n notification regarding the rotor disk 54 is determined, mapping the life odometer solutions, condition monitoring solutions, and the sensors 60, 62, and 64 may include mapping related to components of the CCPP 10 other than the rotor disk 54. In other words, although n notification may correspond to a specific component of the CCPP 10, the life odometer solutions, condition monitoring solutions, and other sensors 60, 62, and 64 may be mapped.” Which discloses the sensors 60, 62, and 64 data can be used to map solution for other components that is not rotor disk, that is, the sensor is not in the same position of the target component. Para. [0065], “mapping of the sensors 60, 62, and 64 may reflect that the turbine 48 has been operating at too high of a temperature.” The sensors 60 and 62 are not in the position same as the position of the target component of turbine. 
Higgins discloses the maintenance assistance device and method of above. The only difference between Higgins and the claimed invention is that, Higgins’ system receives sensor data and identifies the components based on the data from the stored memory, however, Higgins does not expressly teach the component stored in the memory includes a component ID and displaying of image includes 3D model. 
Specifically, Higgins does not expressly teach (italic emphasis): 
in the maintenance assistance data, a component ID is associated with the problem identification information, and 
the information retrieval circuitry identifies a component assigned a component ID associated with the problem identification information,
display in such a form as to display the position on a 3D-model.
Oostendorp, which is directed to a system for monitoring manufacturing includes one or more sensors and a controller in communication with the one or more sensor, specifically teaches:
a database in which maintenance assistance data is entered (para. [0033], [0035], and [0037]-[0039] of Oostendrop teaches retrieving of maintenance assistance data and stored into the databases 118 a-c); 
a component ID, and the information retrieval circuitry identifies a component assigned a component ID associated with the problem identification information (In Fig. 5 and para. [0047], teaches data tab 508 may display timing data for a plurality of machines in a tabular “spreadsheet” style that includes data columns of individual machine identifiers or names 512, which is representation of component ID of the manufacturing facility. In para. [0049] and Fig. 6, depicts an exemplary screenshot of manufacturing data viewed in a timeline format according to various embodiments. Data tab 600 provides a visual representation of machine state longitudinally, e.g., overview timeline 602, and at a per data-point level, e.g., cycle timeline 604. Overview timeline 602 may illustrate any sensed data or messages, such as voltage 606, press temperature 608, and downtime messages 610 over time. Which under Overview illustrates the component ID of “Press1” associated with “Unplanned Downtime Events” due to “Overheating”, which is representative of identifies a component assigned a component ID associated with the problem identification information. See Fig. 11 for “Part 000111222” as example of component ID. See Fig. 12 for “Machine #3625” as component ID associated with problem identification information of “Decrease in Output of Forgings”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the components of the maintenance assistance system and method of Higgins to include component ID with the associated problem identification information as taught in monitoring manufacturing root cause analysis of system and method Oostendorp for the motivation and benefits of ease in data organization for duplications of same machinery with simple addition of including numbers to each representation of machinery. 
Still, the combination of Higgins and Oostendorp fails to expressly teach the displaying includes the feature of 3D-model. 
However, Read is directed to 3d virtual manufacturing process, which specifically teaches:
display in such a form as to display the position on a 3D-model (Para. [0070]-[0071] teaches the design o of manufacturing facilities. Para. [0081]: “computer model may break the task of establishing the virtual factory into the tasks of establishing individual manufacturing cells or workstations in the factory. Thus the computer may establish, for each proposed workstation, a 3D model of a cell or workstation which is visually representative and can be animated with real time motion to show the operation and interaction of all the various elements in order to produce the product or at least in order to complete the task or tasks required in that cell or workstation. The computer may also be arranged to establish, display and test a model of the whole factory or production facility to check or demonstrate that the operations of the individual cells or workstations are compatible, and/or to highlight conditions which may cause bottlenecks. The process can be demonstrated to and approved by the customer before any commitment of funds or cutting of metal. On approval all the design drawings can be generated from the model. The process can be viewed from any angle including operator eye view for training purposes.” Which teaches the display of position of a target component on 3D model of production facilities. Additional information is provided in para. [0081], [0098]-[0100]). 
 Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the maintenance assistance system and method of Higgins and Oostendrorp to include the features of displaying position of a target component on 3D model of production facilities as taught by Read, for the motivation of aesthetics and advantages in view from any angle for operator for the ease of training purposes (para. [0081]). 
Response to Remarks
35 U.S.C. 101 Rejections:
	The Applicant’s remarks are fully considered however is found to be unpersuasive. 
	On pages 10-11, the Applicant provided an example from the Applicant’s Specification which is also a great example of abstract idea that implemented on a computer or other machinery as a tool. The example does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. 
	In the example provided cited by the applicant in page 10, ““if an unpredicted problem occurs, a user needs to identify the factor that causes the problem by him/herself and take necessary measures to eliminate the problem" (i.e., the work to eliminate the problem). "[T]he data obtaining unit 16 obtains data indicating work details when a user has eliminated the problem by him/herself, and enters the obtained data in the problem-handling result database 17. Accordingly, when the same problem occurs again, a user can utilize the data in the problem-handling result database and thus can efficiently eliminate the problem." Applicant's publication at paragraph [0057]. Further, claim 1 also recites a display control circuitry that displays on a display, a position of a target component on which the measure-taking method is implemented in the production facility in such a form as to display the position on a 3D-model of the production facility, and the position of the target component in the production facility is different than a position of the sensor in the production facility that indicated occurrence of the problem.”
The method/process is performed by a user to identify the factor that causes the problem, the person would “enter the obtained data in the problem-handling result database 17. Accordingly, when the same problem occurs again, a user can utilize the data in the problem-handling result database and thus can efficiently eliminate the problem.” That is, the person merely uses the computer device as designed for the generic computer function of obtaining information, retrieving information from database, and displaying the retrieved information. The same steps have previously deemed abstract by the court, in Electric Power Group and further discussed in MPEP 2106.05(g) and 2106.05(f). 
Per page 11, the Applicant fails to provide persuasive argument for the “improvement to other technology or technical field.” That is, as reflected in Enfish, there is a fundamental difference between computer functionality improvements (improvement of the technology or technical field), on the one hand, and uses of existing computers as tools to perform a particular task (collecting, analyzing, and displaying information), on the other. The alleged advantages that the applicant touts do not concern an improvement to computer capabilities or any machinery but instead relate to an alleged improvement in receiving and identifying information for a desirable result, which a computer and its components are used as a mere tool in its ordinary capacity.  As addressed 101 rejection above, the invention is related to managing and displaying information in assisting maintenance in production facility but not improving the method or system for how to identify the problem in an improved technological capability. " To further clarify, the applicant reflected a business need of the abstract idea for the collecting and transmitting of information and use the collected information to determine where the problem is located which is a mental process that a person can perform. The computer system itself or specific technology is not improved in anyway other than being applied as a tool/instrument for the judicial exception.
35 U.S.C. 103 Rejections:
	The Examiner asserts that the applicant’s arguments are directed towards amended claim limitations and are, therefore, considered moot.  However, the Examiner has responded to the amended amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments. Although the arguments are deemed moot, the Examiner will rephrase the response below for easy reference.
	On page 13 of the remarks, the applicant asserts:
“Applicant respectfully submits that Higgins fails to teach or suggest the claimed problem- handling result database that stores problem identification information indicating a problem having been eliminated by performing problem-eliminating work, and when "there is no maintenance assistance data corresponding to problem identification information" in a database of predicted problems, the information retrieval circuity retrieves data corresponding to the problem identification information "from data entered in the problem-handling result database." 
Higgins at paragraph [0025] describes that maintenance package 88 may be modified based on "changes to the user input 72, the sensor data 74, and the data constraints 76" and the "user may change the user input 72 to reflect different forecasted operations." Thus, Higgins explains updating the database of predicted problems. However, Higgins is silent about using a different database (i.e., a problem-handling database that stores details of work performed to solve problems) under the claimed condition of "when there is no maintenance assistance data corresponding to problem identification information" in the database of predicted problems. 
Applicant respectfully submits that 0ostendorp also fails to teach or suggest the claim features missing from Higgins.” 
	The Examiner respectfully disagrees. Higgins in para. [0054] disclosing updating maintenance package in the memory when a notification is not present (i.e. no maintenance assistance data corresponding to problem identification information) the maintenance learning system 86 may send a command to the maintenance package generator 82 to generate an initial maintenance package. Such a process, or any process described above in relation to the maintenance routine system 78, may be carried out until a new or modified updated maintenance package 88 is generated, which under the broadest reasonable interpretation teaches the claim limitation, “wherein when there is no maintenance assistance data corresponding to problem identification information obtained by the information obtaining circuitry among pieces of maintenance assistance data entered in the database, the information retrieval circuitry retrieves data corresponding to problem identification information obtained by the information obtaining circuitry from data entered in the problem-handling result database.” The applicant asserts “using a different database (i.e., a problem-handling database that stores details of work performed to solve problems) under the claimed condition of "when there is no maintenance assistance data corresponding to problem identification information" in the database of predicted problems” which is unpersuasive. The claim limitation does not claim “the problem-handling result database” to be a different database, as disclosed in Higgins. 
	On pages 14-15, the applicant asserts the cited references fail to teach or suggest the amended claim limitation, “the display control circuitry displays, on the display, details of work indicated by data found in the problem-handling result database by the information retrieval circuitry, wherein the display control circuitry displays a position of a target component on which the measure-taking method is implemented in the production facility on the display in such a form as to display the position on a 3D-model of the production facility, and the position of the target component in the production facility is different than a position of the sensor in the production facility.” 
	The examiner respectfully disagrees. The combination of references Higgins, Oostendorp, and Read does teach the amended claim limitations. See the modified 103 rejection in light of the amended claim limitations, above, for detail analysis and rationale. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Brooksbank et al. “Advanced Tools For Improving the Profitability of Pipeline Operations” Published Oct. 28, 2000, Paper presented at the PSIG Annual Meeting, Savannah, Georgia, October 2000. < https://onepetro.org/PSIGAM/proceedings-abstract/PSIG00/All-PSIG00/PSIG-0010/2045?redirectedFrom=PDF> 
Galt et al. (US 20070294121 A1) is directed to a method and apparatus for real time preventative maintenance of a molding system. The molding system could be a metal molding system or a plastics molding system. The method and apparatus are capable for scheduling service, business billing and invoicing, parts management, a remote control of a molding system for assessing the need for preventative maintenance. The indication for preventative maintenance is based upon a real time operational status of the molding system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.